DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/22/2021 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. The cited Moriceau pg. 105 figure 2 shows extracted entities and attributes thus reading on the amended claim limitations. See below for the updated rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrucci et al. US 2013/0018652 in view of Moriceau, Véronique. "Generating intelligent numerical answers in a question-answering system."
Regarding claims 1, 8, and 15, Ferrucci teaches “a method comprising using at least one hardware processor for” ([0032] “The components of computer system may include, but are not limited to, one or more processors or processing units 12, a system memory 16, and a bus 14 that couples various system components including system memory 16 to processor 12”): 
“receiving, from a computerized question answering system: (a) a minimal answer value resulting from a query submitted by a user” ([0004] “QA systems typically generate several potential candidate answers to a given question and use various algorithms to rank and score candidates based on their evidence” wherein the candidate answer is a minimal answer), 
“(b) a plurality of electronic documents based on which the computerized question answering system computed the minimal answer value” ([0020] “For instance, the system and/or methodology of the present disclosure may look for textual phrases and/or relations that link the entities X and XYZ in a large text corpus (e.g., "capital of", "largest city in", etc.) and sort phrases based on their frequency to get the most popular relations. Other methods may be utilized to identify relationships between the candidate answers”), and 
“(c) a document score value for each of the electronic documents, wherein the document score value is associated with the query” ([0049] “the QA system may then apply an automatic corpus expansion process. The process may involves four high-level steps: (1) identify seed documents and retrieve related documents from the web; (2) extract self-contained text nuggets from the related web documents; (3) score the nuggets based on whether they are informative with respect to the original seed document; and (4) merge the most informative nuggets into the expanded corpus”); 
“extracting a plurality of entities and a plurality of attributes from the plurality of electronic 
documents” ([0038] “A resource of relationships among named entities 304 may be analyzed, for example, by an evidence diffusion module 302” and fig. 3 
    PNG
    media_image1.png
    351
    274
    media_image1.png
    Greyscale
which shows “ANS” as entity and “EVI” as attributes); 
“for each of the plurality of entities: (i) computing at least one entity-associated score value” ([0022] “Given a question and a candidate answer, the methodology of the present disclosure in one embodiment measures how much passage text evidence can be found that supports the candidate answer being an answer to the question. This feature score may be a numerical value--higher the score, stronger the text evidence for the candidate”), and 
“(ii) aggregating at least one of the document score value with the at least one entity-associated score value” ([0082] “To show how evidence is used to decide between competing candidate answers, scores are combined into an overall evidence profile. The evidence profile groups individual features into aggregate evidence dimensions that provide a more intuitive view of the feature group”) 
“for each of the plurality of attributes: (i) computing at least one attribute-associated score value” ([0078] “The QA system in one embodiment of the present disclosure provides a common format for the scorers to register hypotheses (for example candidate answers) and confidence scores, while imposing few restrictions on the semantics of the scores themselves; this enables QA developers to rapidly deploy, mix, and tune components to support each other. For example, the QA system may employ more than 50 scoring components that produce scores ranging from formal probabilities to counts to categorical features, based on evidence from different types of sources, e.g., including unstructured text, semi-structured text, and triple stores”), and 
“(ii) aggregating at least one of the document score value with the at least one attribute-associated score value” ([0082] “To show how evidence is used to decide between competing candidate answers, scores are combined into an overall evidence profile. The evidence profile groups individual features into aggregate evidence dimensions that provide a more intuitive view of the feature group” as previously cited, this aggregation does both the entity and attribute scores)
“selecting at least one of the plurality of entities and at least one of the plurality of attributes 
based on the respective aggregated score values, thereby producing selected associated elements” ([0085] “Final ranking and merging 434 may evaluate the hundreds of hypotheses based on potentially hundreds of thousands of scores to identify the single best-supported hypothesis given the evidence and to estimate its confidence--the likelihood it is correct”); 
Ferrucci however does not explicitly teach the remaining limtations. Moriceau however teaches “wherein: each of the entites is selected from the group consisting of: a person, a date, and a business metric, and” (pg. 105 fig. 2 
    PNG
    media_image2.png
    535
    634
    media_image2.png
    Greyscale
wherein val is the entity)
“each of the attributes describes a respective one of the entities” (previous citation, wherein the figure shows various attributes (focus, date, place, etc.) which are extracted from a question);
“generating, using a computerized natural language (NL) generating system” (Moriceau pg. 3 left col. “Questions are submitted in natural language to QRISTAL1 which analyses them and selects potential answers from the Web. Then, a grammar is applied to extract information needed for the generation of an appropriate cooperative answer”), “a comprehensive NL answer, wherein the generating is based on the minimal answer value and the selected associated elements” (pg. 2 right col. 
    PNG
    media_image3.png
    499
    483
    media_image3.png
    Greyscale
which shows comprehensive answers. These answers would be generated in combination with the above reference using the minimal answer value and elements or for example attributes as shown in figure 2) and 
“sending the comprehensive NL answer for presentation to the user” (pg. 3 ¶ above §3 “Finally, a natural language answer is generated explaining those characteristics” which would entail sending the answer to the user)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ferrucci with that of Moriceau since “Most systems provide the user with either a set of potential answers (ranked or not), or the ”best” answer according to some relevance criteria. They do not provide answers which take into account information from a set of candidate answers or answer inconsistencies” Moriceau right col. ¶2, of which the reference solves by providing answers that takes candidate answers and inconsistences into account.
Note that independent claims 8 and 15 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, they are subject to the same rejection. The alternative embodiments including a computer program product comprising a non-transitory computer readable storage medium and a hardware processing and non-transitory computer-readable storage medium are taught by Ferrucci, [0032] “The components of computer system may include, but are not limited to, one or more processors or processing units 12, a system memory 16, and a bus 14 that couples various system components including system memory 16 to processor 12” and [0093] “As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product.”
	Regarding claims 3, 10, 17, the Ferrucci and Moriceau references have been addressed above. Ferrucci teaches wherein the computing of the at least one entity- associated score value comprises using at least one function from the group consisting of: at least one of a rank and a score of the search query results each attribute was found in, “a frequency of the attribute across all the retrieved passages” ([0020] “the system and/or methodology of the present disclosure may look for textual phrases and/or relations that link the entities X and XYZ in a large text corpus (e.g., "capital of", "largest city in", etc.) and sort phrases based on their frequency to get the most popular relations”), a proximity of the attribute to an answer to the query, “a match of the attribute to information in a database” ([0078] “These scorers consider things like the degree of match between a passage's predicate-argument structure and the question”), and a completeness of the attribute information.
	Regarding claims 4, 11, and 18, the Ferrucci and Moriceau references have been addressed above. Ferrucci further teaches wherein the computing of the at least one attribute-associated score value comprises using at least one function from the group consisting of:  at least one of a rank and a score of the search query results each attribute was found in, “a frequency of the attribute across all the retrieved passages” ([0020] “the system and/or methodology of the present disclosure may look for textual phrases and/or relations that link the entities X and XYZ in a large text corpus (e.g., "capital of", "largest city in", etc.) and sort phrases based on their frequency to get the most popular relations” the matching functions the same way regarding entity and/or attribute) a proximity of the attribute to an answer to the query, “a match of the attribute to information in a database” ([0078] “These scorers consider things like the degree of match between a passage's predicate-argument structure and the question”), and 
a completeness of the attribute information.

Regarding claims 5, 12, and 19, the Ferrucci and Moriceau references have been addressed above. Ferrucci further teaches “further comprising receiving, from the computerized question answering system, at least one of a provenance and an evidence for each of the electronic documents” (abstract “All or some of the evidence may be transferred from the first candidate answer to the second candidate answer based on the identified relationship. A new confidence score may be computed for the second candidate answer based on the transferred evidence”)
Regarding claims 6, 13, and 20, the Ferrucci and Moriceau references have been addressed above. Ferrucci further teaches “wherein the minimal answer value comprises at least one minimal answer entities and at least one minimal answer attributes” (fig. 3 
    PNG
    media_image4.png
    261
    207
    media_image4.png
    Greyscale
shows ANS entity and EVI attribute)
Regarding claims 7 and 14, the Ferrucci and Moriceau references have been addressed above. Moriceau further teaches “wherein the query is an ambiguous query and the comprehensive NL answer comprises alternative attributes from at least two alternative entities of equally suitable answers” (pg. 3 fig. 2 
    PNG
    media_image5.png
    382
    512
    media_image5.png
    Greyscale
which shows that attributes which are part of the comprehensive answer.)
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrucci et al. US 2013/0018652 in view of  Moriceau, Véronique. "Generating intelligent numerical answers in a question-answering system." further in view of Sneiders US 2004/0167875.
Regarding claims 2, 9, and 16, the Ferrucci and Moriceau references have been addressed above. Both references do not explicitly teach the limitation. Snieders however teaches “wherein the comprehensive NL answer is generated by: selecting at least one answer template based on the query, the minimal answer, and the selected associated elements” (abstract “A template-matching engine (550) matches the question-template formatted user question (Q.sub.UT) against the lexicon database (540) to retrieve a matching template cluster (C.sub.TQ.sup.m) associated with a matching query template (T.sub.Y.sup.m) and a matching answer template (.alpha..sub.T.sup.m), and including at least one matching question template. This template, in turn, has at least one entity slot which is linked to the stru”); 
“assigning the minimal answer and selected associated elements to fields of the at least one answer template” (abstract “This template, in turn, has at least one entity slot which is linked to the structured database (570). A data instance -matching engine (560) matches the data-instance -matching formatted user question (Q.sub.UD) against the structured database (570) to identify at least one matching data instance (D.sub.i). A central processing unit (530) fills at least one particular entity slot of the at least one matching question template with the identified at least one matching data instance (D.sub.i).”); and 
“transforming the at least one answer template to at least one paragraph to produce the comprehensive NL answer” (abstract “A search engine (580) queries the structured database (570) with the matching query template (T.sub.Y.sup.m) to retrieve information ([i]) to complete the matching answer template (.alpha..sub.T.sup.m). A presentation interface (590) presents an answer (.alpha.) based on the retrieved information ([i]) and the matching answer template (.alpha..sub.T.sup.m).”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ferrucci and Moriceau with that of Sneiders since a combination of known methods would yield predictable results that is, Sneiders shows that it is known in the art to use templates when answering a question. However “the prior art includes various examples of solutions for accomplishing natural-language-based question answering. However, all the earlier solutions are associated with more or less accuracy problems, for instance related to the interpretation of the user-formulated question” Sneiders [0007]. Thus Sneiders solves the problem by having more accurate answers related to the interpretation of the user-formulated questions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124